Gilbert, J.
Sheppard filed a petition against the Board of Commissioners of Washington County and the State Highway Department, seeking cancellation of a contract, and injunction. On presentation of the petition, the presiding judge issued a rule nisi and a temporary restraining order, setting a date prior to the return term for a hearing on the question of the grant of an interlocutory injunction. On the hearing the issue was submitted on the petition and a demurrer. The judge considered the demurrer on the merits of the question, and rendered a judgment denying an interlocutory injunction and dissolving the restraining order previously granted. The plaintiff excepted.
The court did not err in refusing to grant an interlocutory injunction.

Judgment affirmed.


All the Justices concur.